Citation Nr: 1144739	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-01 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for hypertension.

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a compensable disability rating for residuals, fracture of the left fibula.

4.  Entitlement to a disability rating in excess of 20 percent for bilateral foot condition. 

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1978 to June 1997, with prior service of three years, two months, and 26 days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of February 2006 and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran presented testimony before the undersigned Acting Veterans Law Judge at the RO in September 2011.  A transcript of that hearing is associated with the claims folder.  

In January 2009, the Veteran filed claims for service connection for bilateral heel spurs, bilateral plantar fasciitis, and traumatic arthritis of the feet bilaterally, which have not yet been adjudicated.  The Board refers these matters, addressed in more detail in the REMAND section of this decision, to the RO for appropriate action.  

All claims, except for the hypertension claim, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

Throughout the rating period on appeal, hypertension has not been manifested by diastolic readings predominantly 110 or more, or systolic readings predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With respect to the claim for a increased rating for hypertension, the RO provided the Veteran pre-adjudication notice by letter dated in October 2005.  Complete notice was sent in July 2006, and the claim was readjudicated in an October 2006 statement of the case.  Mayfield, 444 F.3d at 1333.  

As to the duty to assist, under 38 C.F.R. § 3.159(c), VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claims at this time.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007), Fenderson v. West, 12 Vet. App. 119 (1999).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is seeking an increased disability rating for hypertension.  Service connection was granted effective from July 1, 1997, and a 10 percent rating has been continuously in effect since then.  The Veteran filed a claim for an increased rating in August 2005, contending that his symptoms warrant a higher rating.  Specifically, he alleges that his diastolic pressure is predominantly 110 or more.  

Hypertension with diastolic blood pressure of predominantly 100 or more, or systolic pressure predominately 160 or more, or a history of diastolic pressure predominately 100 or more which requires continuous medication for control, warrants a 10 percent evaluation.  A 20 percent evaluation requires diastolic blood pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for diastolic blood pressure of predominantly 120 or more, and a 60 percent evaluation is warranted for diastolic blood pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran was afforded a VA examination in November 2005.  The examiner noted that he had taken blood pressure medication since the 1980s and that his blood pressure was not well-controlled with these medications.  On that date, blood pressure readings were 160/110, 160/105, and 160/110.  X-ray and EKG evidence revealed that his heart was normal in size.  There was no evidence of hypertensive heart disease and no arteriosclerotic complications of hypertension.  

VA outpatient treatment records dated between June 2004 and October 2006 reflect that the Veteran sought regular treatment for his hypertension.  During that time, on 9 out of ten occasions, diastolic blood pressure was 100 or less, and systolic blood pressure was below 160 in all cases.  In October 2006, the Veteran's blood pressure was 158/115.  In April 2007, a reading of 147/102 was taken.  

The Veteran was afforded a VA examination in August 2007, in which he reported that he used a number of daily medications for high blood pressure.  He denied any side effects from the medication, although he had occasional dizziness.  Blood pressure readings at that time were 160/100, 165/100, and 160/98.  

Upon VA examination in February 2011, the Veteran's  blood pressure was 146/93, with no other cardiovascular abnormalities shown.

After carefully reviewing the relevant evidence, the Board concludes that a disability rating in excess of 10 percent for hypertension is not warranted.  The medical evidence establishes that the Veteran's hypertension requires continuous medication for control.  However, his blood pressure has been measured multiple times over the course of the present appeal, and in only three of those cases was his diastolic pressure measured as 110 or greater.  Given the totality of the readings between June 2004 and October 2006, the Board does not find that the fact that the Veteran had two of three readings at 110 at his November 2005 VA examination sufficient to warrant a staged rating.  Subsequent readings have been markedly lower.  Thus, the evidence does not establish that his diastolic blood pressure is predominantly 110 or more.  Systolic pressure was at or below 160 in nearly all cases, and it did not approach 200 on any occasion.  The criteria for a higher rating for hypertension are not met.  

Additionally, the Veteran has submitted no evidence showing that hypertension has markedly interfered with his employment status beyond that interference contemplated by the 10 percent rating, and there is also no indication that hypertension necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  The symptomatology shown has been fully contemplated by the appropriate diagnostic code and is consistent with the assigned evaluation.  As such, this case is not so exceptional as to warrant consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  The Board also notes that the evidence does not suggest that hypertension has precluded employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In sum, for the reasons discussed above, the preponderance of the evidence is against the claim for a rating higher than 10 percent for hypertension, and the claim is denied.


ORDER

A disability rating in excess of 10 percent for hypertension is denied.


REMAND

As to the degenerative disc disease of the lumbar spine, the Veteran's February 2011 VA orthopedic examination encompassed neurological testing that revealed decreased sensation of the lower extremities.  The examiner, however, did not specify whether this decreased sensation signified an associated but separate objective neurological abnormality.  Such a determination is necessary, in light of 38 C.F.R. § 4.71a, Diagnostic Code 5243, and a reexamination is thus warranted.  38 C.F.R. § 3.159(c)(4).

In regard to the left fibia disability, the Veteran was examined in August 2007 and found to have no residuals.  During his September 2011 hearing, however, he clearly articulated that he was having pain in this region.  A reexamination is thus warranted, given the lapse of time since the last examination and the current complaints, and the Board would note that objectively painful findings of a musculoskeletal disorder can warrant a minimum compensable (10 percent) evaluation under 38 C.F.R. § 4.59.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 must be applied in non-arthritis cases).

The Veteran is also seeking an increased disability rating for a bilateral foot disability.  Service connection was granted, and a 20 percent evaluation was assigned, effective from July 1, 1997.  The rating decision noted that the Veteran had an extensive history of complaints and treatment regarding his feet, including "Achilles tendonitis, hallux valgus deformities, and pes planus."  The Veteran filed a claim for an increased rating which was denied by rating decision in February 2006, and he appealed.  In January 2009, during the course of this appeal, he filed a new claim for service connection for bilateral heel spurs, bilateral plantar fasciitis, and traumatic arthritis of the feet bilaterally.  A memo in the claims file indicates that the RO regarded the claimed conditions as part of the service-connected foot disability on appeal.  As such, the claims would not be separately rated, and no further action was taken.  The RO must make a finding as to whether the conditions for which service connection was claimed in January 2009 are in fact encompassed in his current service-connected foot condition and, if so, whether and to what extent they affect his level of impairment.  These issues are inextricably intertwined with the claim for an increased rating for a bilateral foot disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Any Board action on the claimed foot disabilities would be premature at this time.  Hence, a remand of this matter is warranted.
 
The Veteran is seeking service connection for sleep apnea.  Although there was no diagnosis of sleep apnea in service, he reported that he first experienced sleep apnea after returning from Southwest Asia in 1991, when his wife noticed that his snoring had worsened and that he had periods of stopped breathing during his sleep.  He stated that he experienced daytime symptoms such as fatigue, headaches, and difficulty concentrating.  Alternatively, he asserted that his sleep apnea may be caused by service-connected hypertension.  The record reflects that obstructive sleep apnea was diagnosed in November 2008.  In a May 2010 letter, the Veteran's private physician stated that he believed the Veteran had suffered from sleep apnea "for the several past years."  

The Veteran was afforded a VA examination in February 2011, in which he described to the examiner the symptoms he experienced in service.  The examiner was asked only to determine whether his sleep apnea is caused by hypertension.  She concluded that it is not, since hypertension does not cause sleep apnea.  She did not discuss the Veteran's contentions that his symptoms began in service, and she did not provide any opinion as to whether sleep apnea may be directly related to service.  The examiner also did not address whether hypertension had aggravated sleep apnea.  This examination report is therefore incomplete, and a remand is required as to this issue as well.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be issued a 38 C.F.R. § 3.159(b) notice letter addressing his claims, with the provisions of 38 C.F.R. § 3.310 referenced as to the service connection claim. 

2. If possible, return the claims file to the VA examiner who examined the Veteran in February 2011 (or another medical professional, if needed), with instructions to review the record and provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that sleep apnea: 1) began during service or is causally related to service, or 2) was caused or aggravated (permanently worsened) by hypertension.  The examiner should discuss the Veteran's contentions that his symptoms began in 1991.  

3. The Veteran should then be afforded a VA orthopedic examination, with an examiner who has reviewed the claims file.

As to the lumbar spine disability, the examiner must conduct range of motion testing and provide information as to ankylosis, painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The frequency and duration of any periods of doctor-prescribed bed rest must be described.  The examiner must also provide an opinion as to whether there exist any associated objective neurological abnormalities involving the lower extremities, with attention to the decreased sensation shown upon examination in February 2011.  If there are insufficient findings to establish separate neurological disabilities, the examiner should so state.

As to the left fibia fracture, the examiner must conduct range of motion testing of the left knee and ankle and provide information as to painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner is specifically requested to consider the Veteran's complaints and note whether there is objective evidence of pain regarding this disability.

As to the bilateral foot disorder, the examiner must conduct range of motion testing of the feet and provide information as to painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The clinical significance of the claimed bilateral heel spurs, bilateral plantar fasciitis, and traumatic arthritis of the feet must be addressed, and the examiner must comment on whether it is at least as likely as not (e.g., a 50 percent or greater probability) that those claimed disorders, if found, are associated with service.

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.  

4. Then, the RO must adjudicate the claim for service connection for bilateral heel spurs, bilateral plantar fasciitis, and traumatic arthritis of the feet.  The RO must consider whether these findings are, alternatively, part of the service-connected bilateral foot disability.  The Veteran must be informed of his appellate rights in regard to this decision.

5. Thereafter, readjudicate the issues on appeal.  Consideration should be given as to whether the bilateral foot disorder should be expanded to include heel spurs, bilateral plantar fasciitis, and traumatic arthritis of the feet, as well as whether separate evaluations are warranted for the feet individually.  If the determination of any of these claims is less than fully favorable, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


